       CASE 0:18-cv-00466-SRN-HB Document 74 Filed 09/03/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                                )         COURT MINUTES – CIVIL
Brock Fredin,                                   )        BEFORE: HILDY BOWBEER
                                                )         U.S. MAGISTRATE JUDGE
                      Plaintiff,                )
                                                )   Case No:           17-cv-3058 (SRN/HB)
                                                )   Date:              September 3, 2019
v.
                                                )   Courthouse:        Saint Paul
                                                )   Courtroom:         By telephone
Lindsay Middlecamp,                             )   Recording:         None
                                                )   Time Commenced:    8:30 AM
                      Defendant.                )   Time Concluded:    8:58 AM
                                                )   Time in Court:     26 Minutes
                                                )                      (13 mins for each case)
                                                )
                                                )
Brock Fredin,                                   )
                                                )            18-cv-0466 (SRN/HB)
                      Plaintiff,                )
                                                )
                                                )
v.
                                                )
                                                )
Grace Elizabeth Miller and                      )
Catherine Marie Schaefer,                       )
                                                )
                      Defendants.               )

Hearing on:   STATUS CONFERENCE
APPEARANCES:
       Plaintiff:     Brock Fredin, pro se
       Defendant:     Jon Breyer
PROCEEDINGS:
              In Person
              By telephone
Other Remarks:
        The Court talked with Plaintiff and Defendants’ counsel about the status of discovery and
the ramifications of the impending September 30 fact discovery deadline. The Court reminded
the parties of the requirement that they meet and confer in good faith before bringing any motion.
      CASE 0:18-cv-00466-SRN-HB Document 74 Filed 09/03/19 Page 2 of 2



        Plaintiff indicated that he intended to serve written discovery shortly; Defendants’
counsel pointed out that the discovery would not be timely given the fact discovery deadline, and
the Court encouraged Defendants’ counsel to let Plaintiff know promptly after receiving the
discovery if Defendants intend not to respond to the discovery on the ground that it was not
timely served. The Court reminded Plaintiff that the onus would be on Plaintiff to bring a motion
seeking to extend the deadline for fact discovery and to make the requisite showings under Local
Rule 16.3. Plaintiff also indicated that he planned to serve deposition notices once he was in a
position to pay for the necessary court reporting services. Again, Plaintiff is reminded about the
September 30 deadline for the close of all fact discovery.

        Finally, Defendants’ counsel mentioned that Plaintiff had not yet responded to a draft
protective order based on the Court’s model protective order. The Court encouraged Plaintiff to
review the draft carefully and to let Defendants’ counsel know promptly whether the draft is
satisfactory and may be filed with the Court, or whether he has specific objections or concerns,
and if so, to specify those to Defendants’ counsel so that they can be addressed if possible.


                                                                     s/ Judith M. Kirby
                                                                          Courtroom Deputy




                                                2
